Conviction for murder; punishment, life imprisonment in the penitentiary.
The case is before us without any statement of facts. We find in the record an affidavit of inability to pay or put up security for the preparation of such statement of facts. The matter of appellant's right to a statement of facts without pay or giving security therefor, is controverted by the sworn statement of the court reporter. The statements made by said court reporter are in nowise denied. In said sworn statement it is sufficiently made to appear that continuously following the conviction of appellant request was made of his attorney that if any affidavit was going to be filed herein, same be filed so as to allow the court reporter time to prepare and file such statement of facts. The affidavit of appellant of his inability was filed only three days before the expiration of the time granted by law for the filing of such statement of facts. The court stenographer affirms under oath that he was then engaged in the discharge of his official duty and could not prepare and file such statement within the short time left. There is no sort of reason or excuse presented why the affidavit referred to was not filed as per the request of the court reporter within time sufficiently long before the expiration of the time allowed for the filing of statement of facts so that same could be prepared and filed. The record presents no error for which a reversal should be granted.
The judgment is affirmed.
Affirmed. *Page 610